DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on January 05, 2022. Claims 1, 5, 13 and 18 have been amended. Accordingly, claims 1-20 are currently pending.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
in claims 1 and 13 “such that” should be replaced with “in a manner that”.	
Appropriate correction is required. 

Response to Remarks/Arguments
4.       The objections as set forth in the previous rejection mailed on 10/06/21 have been withdrawn due to proper amendments and/or persuasive arguments. However, in response to Applicant’s arguments, see pages 11-12 (103 rejections), with regard to claim 14 and its dependent claims filed on 01/05/22 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to claim 14 and its dependent claims, Applicant argues that Figure 16 of Chen fails to disclose amplifiers and switches being mounted on different surfaces. Examiner respectfully disagrees, as pointed out in the previous 
Therefore, the arguments are not persuasive as the cited references disclose all the limitations, thus the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2005/0245212 A1 –Previously Cited), in view of Okabe (US 2018/0294783 A1 –Previously Cited), in view of Chen (US 2018/0096951 A1 –Previously Cited) and in further view of Reisner (US 2015/0303971 A1 –Previously Cited).

Regarding claims 2514-15, Ono teaches a radio-frequency module (Figures 1 & 10) comprising: - 44 -Attorney Docket No. 15916US01a module substrate (Figures 1 & 10); 10a power amplifier (Figure 1: 210a, PA); a second switch connected to an output terminal of the power amplifier (Figure 1: 420a). Although Ono teaches the RF module, Ono does not explicitly disclose a module substrate having a first main surface and a second main surface on opposite sides of the module substrate;  the power amplifier disposed on or above the first main surface; a first switch connected to an input terminal of the power amplifier; and 15a switch control circuit configured to control the first switch and the second switch, wherein the first switch, the second switch, and the switch control circuit are included in a semiconductor integrated circuit (IC) disposed on or above the second main surface, wherein when the module substrate is viewed in a plan view, the switch control circuit is disposed between the first switch and the second switch. 20In a related field of endeavor, Okabe discloses a first switch connected to an input terminal of the power amplifier (Figure 1: SW1 & PA1); and 15a switch control circuit configured to control the first switch and the second switch (Figure 1: SW1, SW2 & Control Circuit), the first switch, the second switch, and the switch control circuit are included in a semiconductor integrated circuit (IC) (Figure 1 & Paragraph 5: the input switch, the output switch and the control circuit are integrated into an integrated circuit (IC) chip), 20and when the module substrate is viewed in a plan view, the switch control circuit is disposed between the first switch and the second switch (Figure 1 & Paragraph 5: the control circuit is disposed between the input switch and the output switch). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed Paragraph 6. Although the above combination teaches the module substrate, the combination does not explicitly disclose a module substrate having a first main surface and a second main surface on opposite sides of the module substrate; the power amplifier disposed on or above the first main surface; and the IC disposed on or above the second main surface. In a related field of endeavor, Chen discloses the PA and the IC (switches) (Figure 20 & Figure 16: 104, Amplifier(s) and/or Switch(es)). Chen further discloses a first main surface (Figure 15: 104 (PA)) and on opposite side a second main surface (Figure 15: 404 (SWs)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination’s module substrate to include a PA and an IC in a substrate as in Chen. One of ordinary skill in the art would be motivated to do so to provide RF shielding, Paragraph 4. Although the above combination teaches the module substrate, the combination does not explicitly disclose the PA and the IC (controller & switch) are mounted on or above a surface. In a related field of endeavor, Reisner discloses the PA and the IC (controller & switch) are mounted on or above a surface (Figure 16 & Paragraph 6: RF module includes a PA implemented on a first die mounted on a substrate and a controller implemented on a second die mounted on the first die…a band selection switch mounted on the packaging substrate). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination’s module substrate to include a PA and an IC in a substrate as in Reisner. One of ordinary skill in the art would be motivated to do so to achieve better performance, Paragraph 53.

Regarding claim 16, The combination of Ono, Okabe, Chen and Reisner discloses the RF module of claim 14. In addition, Chen discloses an external connection terminal disposed on the second main surface (Figure 15: 404).  

Regarding claim 17, Chen further discloses a low noise amplifier disposed on or above the second main surface (Figure 15: 404).  

Regarding claim 18, The combination of Ono, Okabe, Chen and Reisner discloses the RF module of claim 14. In addition, Okabe discloses an amplifier control circuit configured to control the power amplifier (Figure 1: PA1 & Control Circuit), wherein 25the amplifier control circuit is included in the - 43 -Attorney Docket No. 15916US01semiconductor IC (Figure 1 & Paragraph 5: the input switch, the output switch and the control circuit are integrated into an integrated circuit (IC) chip) and wherein when the module substrate is viewed in the plan view, 5in the semiconductor IC, the switch control circuit and the amplifier control circuit are disposed between the first switch and the second switch (Figure 1 & Paragraph 5: the control circuit is disposed between the input switch and the output switch).  

Regarding claim 19, Okabe further discloses an amplifier control circuit configured to control the power amplifier (Figure 1: PA1 & Control Circuit). However, as noted in claim 14, Reisner discloses the power amplifier and the amplifier control circuit are stacked on or above the first main surface (Figure 16 & Paragraph 6: RF module includes a PA implemented on a first die mounted on a substrate and a controller implemented on a second die mounted on the first die). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination’s module substrate to include a PA and controller in a substrate as in Reisner. One of ordinary skill in the art would be motivated to do so to achieve better performance, Paragraph 53.

Regarding claim 20, Okabe also discloses an impedance matching network connected between the output terminal of the power amplifier and the second switch wherein the impedance matching network includes an inductor (Figure 1: PA1, MN2 (filter/inductor) & SW2). However, as noted in claim 14, Chen discloses wherein the inductor disposed on or above the first main surface (Figure 15: 104 (filter)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination’s module substrate to include a PA and inductor in a substrate as in Chen. One of ordinary skill in the art would be motivated to do so to provide RF shielding, Paragraph 4.   

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, 

8.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633